Hammond, J.
As the case of Samuel depends upon that of Rose, we will discuss only the latter.
Upon the evidence the jury might have found that the plaintiff, while alighting from the car in the exercise of due care, was injured by the turning of a seat of the car upon her wrist; that the seat was turned by some one who was trying to get upon the car; that this person was one of a turbulent and boisterous crowd of persons who were violently attempting to get upon the car; that the presence of such a crowd at such a time was not unusual and was likely to result in injury to passengers alighting; that the danger was such that the defendant reasonably might be expected to foresee it and was bound to the exercise of due care to prevent it. They might further find that there was an utter failure on the part of the defendant’s servants and agents to do anything whatever to protect the plaintiff and that for that reason the defendant failed in the duty it owed to the plaintiff.
The case, though close on the point of the defendant’s negligence, must stand in the class with Glennen v. Boston Elevated Railway, 207 Mass. 497, Morse v. Newton Street Railway, 213 Mass. 595, and other similar cases. Collins v. Boston Elevated Railway, 217 Mass. 420.
*45No error is shown in the manner in which the trial judge dealt with the requests presented by the defendant. The case was rightly submitted to the jury.
In each case therefore, the order is

Exceptions overruled.